       Case 15-13983-elf        Doc 88-1 Filed 06/03/21 Entered 06/03/21 09:35:47                     Desc
                                                                                                               r

                                                                                                                   '




                                 UNITEDService
                                        STATES ListBANKRUPTCY
                                                      Page 1 of 1COURT
                                EASTERN DISTRICT OF PENNSYLVANIA

         IN RE: CHANON C. EASTON


                                                                                  Bankruptcy15-13983 ELF
         Debtor                CERTIFICATE OF SERVICE
          AND NOW, comes Jenean Tucker, from the office of William C. Miller, Esquire, Chapter 13

       standing trustee, and certifies that s/he served the attached Chapter 13 Standing Trustee’s Notice of
       Final Cure Payment and Completion of Payments Under the Plan on the following parties:
       A. at the address(es) listed below by first class mail, postage prepaid:
           Creditor
           PHFA
           P.O.BOX 15057
           HARRISBURG PA 17105

           DEBTOR
           CHANON C. EASTON
           956 GRANITE STREET
           PHILA PA 19124

           And by electronic   service
           DEBTOR Attorney
           ALAN B. LISS
           BRENNER & BRENNER P.C.
           1420 WALNUT STREET
           SUITE 720
           PHILA., PA 19102




           U S. .Trustee
                UNITED STATES TRUSTEE
                          . T STREET
                200 CHESTNU
                SUITE 502
                Philadelphia, PA19106

                /s/ Jenean Tucker
                                                                    Office of William C. Miller, Esquire
                                                                          '




                                                                    Chapter 13 Standing Trustee




Date 6/3/2021
